Citation Nr: 0310313	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  95-33 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cardiovascular 
disability including heart murmur.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1977 to May 
1981.

The issue on appeal was originally before the Board in 
October 1999, at which time it was remanded.  In May 2002, 
the Board undertook additional development pursuant to 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  The development was 
completed and the veteran was notified of the newly obtained 
evidence and afforded an opportunity to respond as required 
by Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 20.903 (2002)).  No 
response has been received from the veteran. 


FINDING OF FACT

The veteran does not suffer from chronic cardiovascular 
disability.  


CONCLUSION OF LAW

Cardiovascular disability including heart murmur was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for a cardiovascular disability.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a March 2003 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate her claim as well as the types of 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Further, after reviewing the claims folder, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA and private medical records, reports of VA 
medical examinations, and testimony and correspondence from 
the veteran.  As the record shows that the veteran has been 
afforded a VA examination with medical opinion in connection 
with her claim, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.  


Factual Background

On a Report of Medical History completed by the veteran in 
February 1981, she reported that she had or had had pain or 
pressure in her chest.  An accompanying notation indicated 
she experienced occasional chest pain.  

In May 1985, the veteran complained of chest pain.  

A service medical record dated in March with an unclear year, 
included a reference to a Grade II-III murmur.  A July 1986 
hospitalization record includes a diagnosis of asymptomatic 
heart murmur.  A separate hospitalization record dated the 
same month included a reference to a soft, blowing systolic 
heart murmur Grade II/VI.  A third record dated the same 
month indicated that the veteran had a heart murmur which had 
been diagnosed 19 years prior and that the veteran had had a 
heart murmur since the age of 20.   

A private echocardiogram was conducted in March 1994.  The 
impression was minimal prolapsing of the anterior leaflet of 
the mitral valve and color suggest a whiff of mitral 
regurgitation with normal size left atrium, some thickening 
of the aortic valve which opened and closed normally and a 
left ventricle which contracted well.  A separate clinical 
record dated the same month indicated that the veteran was 
complaining of intermittent chest pains.  It was noted that 
she had had similar problems in the past.  

On VA examination in August 1994, the veteran reported that 
she had a cardiac murmur which was documented during her 
pregnancy while she was on active duty.  She reported that an 
echocardiogram was conducted but the results were 
unavailable.  She reported a second echocardiogram was 
conducted at Fort Belvoir which might have revealed valvular 
insufficiency but there was no documentation of that.  The 
pertinent impressions from the examination were cardiac 
murmur consistent with mitral valve insufficiency and 
atypical chest pain, possibly secondary to the valvular 
abnormality.  It was noted that the disability was to be 
documented by an echocardiogram and an electrocardiogram.  

The veteran testified at a February 1996 RO hearing that she 
had almost constant chest pain, along with dizziness and 
shortness of breath.  She said in-service echocardiograms 
were conducted but the results were lost.  

A January 1997 clinical record included an impression of 
mitral valve prolapse.  

A Holter monitor examination conducted in March 1997 was 
interpreted as having no correlation between the veteran's 
dizziness and arrhythmias.  

In June 1997, the veteran was evaluated for syncope.  The 
assessment was mitral valve prolapse syndrome/syncope.  

In October 1997, the veteran sought treatment after a 
syncopal episode.  She reported that she passed out while 
standing.  A past medical history of mitral valve prolapse 
was noted.  The pertinent diagnoses were syncope and 
exhaustion.  

The veteran testified before the undersigned in June 1999 
that a heart murmur was first diagnosed in 1978.  She 
indicated that a EKG was performed but she never learned of 
the results.  She alleged that she passed out in 1997 due to 
the heart murmur.  She reported that she had to quit a job 
due to dizziness which she attributed to the heart murmur.  

On VA examination in March 2000, the veteran reported that 
she experienced chest pain at rest, dizziness and shortness 
of breath while on active duty.  She reported she was 
informed she had mitral valve prolapse.  She was seen by a VA 
physician in December 1997 when a echocardiogram was 
performed which revealed 1/4 mitral regurgitation.  It was 
noted that there was no description of mitral valve prolapse 
but the doctor diagnosed the veteran with mitral valve 
prolapse syndrome and treated the veteran with medication 
which improved the symptoms.  She continued to have episodes 
of chest pain as well as two fainting episodes in the last 
two years.  The diagnosis was mitral valve prolapse syndrome 
with mild mitral regurgitation.  The examiner noted that 
since the veteran had a recent echocardiogram, no further 
testing would be conducted.  

On VA examination in March 2001, it was noted that the 
veteran had been labeled as having mitral valve prolapse but 
did not have any cardiac symptoms.  A review of the records 
revealed that the veteran had a Grade II/VI systolic ejection 
murmur which had been present for a number of years.  An 
August 2000 echocardiogram was referenced as being 
essentially normal.  I/II mitral regurgitation was present 
but was otherwise normal.  The examiner noted that there was 
no evidence of mitral valve prolapse.  The examiner opined 
that it was conceivable that the veteran may have mitral 
valve prolapse that comes and goes but, at any rate, the 
mitral valve prolapse was not related to her military 
service.  The pertinent diagnosis was no significant cardiac 
abnormalities.  

The most recent VA examination was conducted in October 2002.  
It was reported that a heart murmur was noted during 
pregnancy.  The veteran reported that she had echocardiograms 
conducted in 1978 and 1979 but the results were lost.  A 1994 
echocardiogram revealed a slight prolapsing and a whiff of 
mitral regurgitation.  The examiner noted that the current 
criteria for evaluating mitral valve prolapse was a two 
dimensional echocardiogram.  A December 2001 echocardiogram 
revealed a 1/4 mitral regurgitation which was interpreted as 
being a normal echocardiogram.  It was reported that the 
veteran worked at a desk job and had experienced intermittent 
chest pain.  She also reported that she had lightheadedness 
which in the past had been attributed to mitral valve 
prolapse.  The impression from the examination was soft 
systolic murmur.  It was noted that a heart murmur merely 
indicates the sound of blood as it passes through the heart.  
The examiner commented that the soft systolic murmur noted in 
the veteran and which was demonstrated on echocardiogram may 
be a normal variant.  The examiner was unable to determine if 
the murmur was the result of a congenital or developmental 
abnormality, but stated that this was not the cause of any 
cardiovascular disability.  It was the examiner's opinion 
that the veteran did not have any cardiovascular disability.  

The examiner noted that there might have been confusion in 
the veteran's case which was the result of changed criteria 
of the diagnosis of mitral valve prolapse.  It was noted that 
there was an era in the 1970's and into the 1980's when 
mitral valve prolapse was over diagnosed.  This was partly 
because of the symptom complex which was attributed to mitral 
valve prolapse syndrome of relatively benign but troublesome 
symptoms of palpitations and chest pain in the absence of 
structural heart disease.  The examiner also noted that the 
use of M-mode echocardiography to diagnose mitral valve 
prolapse was well established in the medical literature to 
have over estimated the prevalence in the population of 
mitral prolapse.  The examiner noted that his impression was 
supported by the conclusion from the March 2000 VA 
examination that the veteran had a systolic murmur of unknown 
cause without evidence of mitral valve prolapse.  The 
examiner further noted that the examiner who referred to 
mitral valve prolapse syndrome, likely was referring to the 
syndrome complex reported above, which term the physicians 
occasionally used when referring to the symptom complex of 
palpitations and dizziness of unexplained etiology.  The 
examiner noted that the term mitral valve prolapse syndrome, 
as such, was generally not currently used because it was a 
confusing term and the diagnosis had been used in the absence 
of structural heart disease and in the absence of any mitral 
valve abnormality.  

The examiner concluded with his opinion that the veteran did 
not have mitral valve prolapse as evidenced by her 2001 
echocardiogram.  She did have a variable systolic murmur but 
the valves were normal.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

Analysis

After reviewing the record, the Board finds that service 
connection is not warranted for a cardiovascular disability, 
to include a heart murmur, because the preponderance of the 
competent evidence of record demonstrates that the veteran 
does not have a cardiovascular disability.  The competent 
evidence of record reveals the presence of a heart murmur 
since the veteran's active duty service.  However, as 
indicated by the examiner who conducted the October 2002 VA 
examination, the murmur in the veteran's case is a symptom 
without underlying cardiac disability.  The physician who 
conducted the October 2002 VA examination specifically noted 
that a heart murmur "merely indicates the sound of blood as 
it passes through the heart" and then specifically opined 
that the veteran did not have any cardiovascular disability.  
This opinion is reinforced by the report of the March 2001 VA 
examination which also noted the presence of a Grade II/VI 
systolic ejection murmur but included a specific diagnosis of 
no significant cardiac abnormalities.    

There is conflicting evidence of record as to whether the 
veteran has an underlying cardiac disability.  Minimal 
prolapsing of the mitral valve was noted at the time of a 
private echocardiogram conducted in March 1994 and clinical 
records associated with the claims file included assessments 
of mitral valve prolapse and mitral valve prolapse syndrome.  
The examiner who conducted the August 1994 VA examination 
noted mitral valve insufficiency and a possible valvular 
abnormality and the examiner who conducted the March 2000 VA 
examination also diagnosed mitral valve prolapse syndrome 
with mild mitral regurgitation.  Significantly, however, only 
one of these diagnoses was made based on an actual reading of 
a echocardiogram.  This was in March 1994.  The opinions 
included in the August 1994 and March 2000 VA examinations 
were based on a history reported by the veteran and not on 
actual echocardiogram examination.  It is not apparent upon 
what basis the diagnoses of mitral valve prolapse were made 
in the clinical records that were reviewed but they did not 
specifically indicate that they were based on echocardiogram 
examination.  In contrast to this evidence are the opinions 
included in the reports of the March 2001 and October 2002 VA 
examinations which specifically reference echocardiogram 
examinations as the basis for their opinions.  Additionally, 
the examiner who conducted the October 2002 VA examination, 
specifically provided a history of an over diagnosis of 
mitral valve prolapse in the past, rebutting the prior 
diagnoses.  

The Board places greater probative weight on the findings by 
the examiners who conducted the March 2001 and October 2002 
VA examinations as their opinions are based on reviews of 
echocardiograms and the examiner who conducted the October 
2002 VA examination provided specific competent evidence as 
to while the veteran did not have mitral valve prolapse or 
any other cardiovascular disability.  

Finally, the Board notes that the only competent evidence of 
record which attempts to determine if the veteran has a 
cardiovascular disability which was incurred in or aggravated 
by active duty is the opinion included in the March 2001 
report of VA examination.  It was noted at that time that, 
even if the veteran had intermittent mitral valve prolapse, 
the disability was not related to the veteran's military 
service.  There is no competent evidence of record which 
affirmatively links a currently existing cardiovascular 
disability to the veteran's active duty service.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER


Entitlement to service connection for a cardiovascular 
disability, to include heart murmur, is not warranted.  The 
appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

